


EXHIBIT 10.3
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), effective as of September 14,
2015, is entered into by and between XPO Logistics, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), and Lance Robinson
(“Employee”).
WHEREAS, the Company desires to employ Employee and Employee desires to accept
such employment with the Company, subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:
1. Term and Duties. (a) Term. The term of Employee’s employment hereunder (the
“Term”) shall begin on October 1, 2015 (the “Start Date”) and shall end on
September 30, 2020. Notwithstanding the foregoing, the Term may be earlier
terminated by either party in accordance with the terms of Section 4 of this
Agreement, and the Term shall automatically expire on the last day of the Term
(the “Expiration Date”) without notice required by any party to the other.
(b) Employment Duties. Employee shall perform such duties as are customarily
performed by a chief accounting officer of a public company and as reasonably
assigned from time to time by the Board of Directors of the Company, the Chief
Executive Officer of the Company or their respective designees (the “Reporting
Person”).
(c) Title, Full Time Service and Other Activities. During the Term, Employee
shall serve as the Global Chief Accounting Officer of the Company, and,
excluding any periods of paid time-off or approved sick leave to which Employee
is entitled, Employee shall devote his full working time, energy and attention
to the performance of his duties and responsibilities hereunder and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. During the Term, Employee may not, without the prior written
consent of the Reporting Person, directly or indirectly, operate, participate in
the management, operations or control of, or act as an employee, officer,
consultant, partner, member, agent or representative of, any type of business or
service other than as an employee and member of the Company. It shall not,
however, be a violation of the foregoing provisions of this Section 1(c) for
Employee to (i) serve as an officer or director or otherwise participate in
non-profit, educational, social welfare, religious and civic organizations or
(ii) manage his personal, financial and legal affairs, in each case so long as
any such activities do not unreasonably interfere with the performance of his
duties and responsibilities to the Company.
(d) Location. During the Term, Employee shall be based primarily in Greenwich,
Connecticut, with such travel as the performance of his duties to the Company
may require.
2. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate of $450,000 per
annum (the “Base Salary”). The Base Salary is subject to review for increase
annually throughout the Term by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of the Company (the “Board”) in its sole
discretion.
(b) Annual Bonus. As additional compensation for the Company’s 2015 fiscal year,
Employee shall be eligible to receive a one-time cash bonus of $853,000, paid on
or prior to March 31, 2016 subject to Employee’s continued employment with the
Company through the payment date. Additionally, Employee shall have the
opportunity to earn a performance-based bonus (“Annual Bonus”) for each year
during the Term of Employee’s employment commencing in the 2016 fiscal year
targeted at 100% of the Base Salary based upon Employee’s achievement of
performance goals as determined by the Compensation Committee. The performance
goals applicable to the Annual Bonus shall be based on one or more of the
performance criteria set forth in Section 6(e)(iv) of the Company’s Amended and
Restated 2011 Omnibus Incentive Compensation Plan or its successor, as either
may be amended from time to time (the “2011 Plan”). Notwithstanding anything to
the contrary contained herein and without limiting any other rights and remedies
of the Company (including as may be required by law), except for the amounts
payable under the first sentence of this Section 2(b), if Employee has engaged
in fraud or other willful misconduct that contributes materially to any
significant financial restatements or material loss to the Company or any of its
affiliates, the Company may, at any time up to six months after learning of such
conduct, but in no event more than two years after Employee engages in such
conduct, require repayment by Employee of any cash bonus or Annual Bonus (net of
any taxes paid by Employee on such payment) previously paid to Employee, or
cancel any earned but unpaid bonus or Annual Bonus or adjust the future
compensation of Employee in order to recover the amount by which any
compensation paid to Employee exceeded the lower amount that would have been
payable after giving effect to the restated financial results or the material
loss. Except for the amounts payable under the first sentence of this Section
2(b), the Employee’s Annual Bonus shall

1

--------------------------------------------------------------------------------




be subject to any other claw back or recoupment policy of the Company as may be
in effect from time or any claw back or recoupment as may be required by
applicable law.
(c) Pension Make-Whole RSUs. In order to compensate Employee for certain pension
benefits that Employee forfeited when he ceased employment with his former
employer, Employee shall receive, as soon as practicable after the Start Date, a
grant of restricted stock units (“Pension RSUs”) for 100,000 shares of common
stock of the Company. Subject to the Employee’s continued employment through the
vesting date, the Pension RSUs shall vest ratably in installments on an annual
basis commencing on the first anniversary of the Start Date and ending on the
tenth anniversary (each, a “Pension RSU Installment”) or upon a Change of
Control (as defined in the 2011 Plan), if earlier, and shall be settled upon
vesting of the applicable Pension RSU Installment.
(d) Benefits. During the Term, Employee shall be eligible to participate in the
benefit plans and programs of the Company that are generally available to other
members of the Company’s senior executive team, subject to the terms and
conditions of such plans and programs.
(e) Paid-Time Off. Employee shall be entitled to 13 days paid-time off, and any
holidays that are generally afforded to the Company’s employees, in each case,
per calendar year during the Term, prorated for the portion(s) of any partial
calendar year during the Term. Employee may take paid-time off only with the
consent of the Reporting Person, which consent shall not be withheld
unreasonably.
(f) Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of his duties to the Company during the Term upon
the presentation of appropriate statements of such expenses, which expenses
shall include professional organization dues and continuing education
requirements.
3. Equity Awards. On or as promptly as practicable following the Start Date,
Employee shall receive:
(a) an option to purchase 24,000 shares of common stock of the Company (the
“Make-Whole Options”), which (i) is intended to compensate Employee for all
unvested stock options that Employee forfeited when Employee ceased employment
with his former employer (collectively, the “Relinquished Options”), (ii) shall
have a per-share exercise price equal to the “Fair Market Value” (as defined in
the 2011 Plan) of a share of common stock of the Company on the grant date and a
term equal to the remaining term for the Relinquished Options and vest over the
remaining vesting schedule for the Relinquished Options, and (iii) shall be
subject to the terms and conditions of the applicable award agreement provided
to Employee; and
(b) an award of restricted stock units for 5,000 shares of common stock of the
Company (the “Make-Whole RSUs” and together with the “Make Whole Options,” the
“Make Whole Awards”), which (i) is intended to compensate Employee for all
unvested restricted stock units that Employee forfeited when Employee ceased
employment with his former employer (collectively, the “Relinquished RSUs” and
together with the “Relinquished Options,” the “Relinquished Awards”), (ii) shall
and vest over the remaining vesting schedule for the Relinquished RSUs, and
(iii) shall be subject to the terms and conditions of the applicable award
agreement provided to Employee; and
(c) 100,000 performance-based restricted stock units (“Performance-Based
Grant”), which shall be eligible to vest according to the terms and conditions
of the applicable award agreement provided to Employee.
4. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):
(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1(a) of this
Agreement on the Expiration Date, unless otherwise agreed by the parties, in
which case employment will continue on an at-will basis or pursuant to the terms
of any subsequent agreement between Employee and the Company.
(b) Death. Employee’s employment hereunder shall terminate upon his death.
(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) willful misconduct or gross negligence in the
performance of his duties hereunder or substantial failure (other than any such
failure that is attributable to Disability (as defined in Section 4(g) of this
Agreement)) or willful refusal to perform duties reasonably assigned by, or to
follow any lawful directive of, the CEO, CFO, the General Counsel or the Board
(or a committee thereof); (ii) commission of any fraud,

2

--------------------------------------------------------------------------------




embezzlement, theft or any act of material dishonesty that is injurious to the
Company, or any deliberate misappropriation of money or other assets of the
Company; (iii) material breach of any term of this Agreement or any agreement
governing any of the equity compensation referred to in Section 3 of this
Agreement (the “Equity Compensation”), or material breach of his fiduciary
duties to the Company; (iv) any willful act, or failure to act, in bad faith to
the material detriment of the Company; (v) willful failure to cooperate in good
faith with a governmental or internal investigation of the Company or any of its
directors, managers, officers or employees, if the Company requests his
cooperation; (vi) failure to follow the Company’s code of conduct policy or
ethics policy; (vii) willful or grossly negligent failure to follow any other
Company policies, as may be in effect from time to time; and (viii) conviction
of, or plea of nolo contendere to, a felony or any serious crime (other than
vehicular misdemeanors punishable solely by fine); provided that the Company
will provide Employee with written notice describing the facts and circumstances
that the Company believes constitutes Cause and, in cases where cure is
possible, Employee shall first be provided a 15-day cure period. If, subsequent
to Employee’s termination of employment hereunder for any reason other than by
the Company for Cause, it is determined in good faith by the Board that, based
on facts not actually known by the Board at the time of Employee’s termination,
Employee’s employment could have been terminated by the Company for Cause
pursuant to this Section 4(c), Employee’s employment shall, at the election of
the Board at any time up to six months after learning such facts, but in no
event more than two years after the occurrence of such facts, be deemed to have
been terminated for Cause retroactively to the date the events giving rise to
Cause occurred.
(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.
(e) Good Reason. Employee may terminate his employment hereunder for Good Reason
in accordance with the terms of this Section 4(e). For purposes of this
Agreement, “Good Reason” shall mean, without first obtaining Employee’s written
consent: (i) the Company materially breaches the terms of this Agreement;
(ii) the Company diminishes Employee’s duties or responsibilities in a material
and negative manner; (iii) the Company reduces the Base Salary or materially
reduces the amount of paid vacation to which Employee is entitled or his fringe
benefits or perquisites; or (iv) the Company requires Employee to be based in a
location that is more than 50 miles from Greenwich, Connecticut without
Employee’s consent; provided that, the Company shall first be provided a 30-day
cure period (the “Cure Period”), following receipt of written notice setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason, to cease, and to cure, any conduct specified in such written
notice; provided further, that such notice shall be provided to the Company
within 60 days of the occurrence of the conduct constituting Good Reason. If, at
the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, Employee will be entitled to terminate employment for Good
Reason during the 30-day period that follows the end of the Cure Period. If
Employee does not terminate employment during such 30-day period, Employee will
not be permitted to terminate employment for Good Reason as a result of such
event. If the Company disputes the existence of Good Reason, Employee shall have
the burden of proof to establish that Good Reason does exist or that the
circumstances that gave rise to Good Reason have not been cured. For the
avoidance of doubt, a change in Employee’s title or the person to whom Employee
reports shall not constitute Good Reason for purposes of this Agreement,
including, without limitation, pursuant to Section 4(e)(i) or 4(e)(ii).
(f) Voluntary Resignation. Employee may voluntarily terminate his employment
hereunder at any time upon at least 30 days’ advance written notice to the
Company.
(g) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental incapacity, to perform Employee’s duties for the Company for an aggregate
of 180 days within any period of 12 consecutive months, which inability is
determined to be total and permanent by a board-certified physician mutually
agreeable to the Company and Employee, and the determination of such physician
shall be binding upon Employee and the Company.
(h) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 4(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s employment pursuant to Section 4(b) of this Agreement; (iii) the date
of the Company’s delivery of a notice of termination to Employee or such later
date as specified in such notice in the event of termination by the Company
pursuant to Section 4(c) or 4(d) of this Agreement; (iv) the 30th day following
delivery of Employee’s notice to the Company of his resignation in accordance
with Section 4(e) or 4(f) of this Agreement (or such earlier date as selected by
the Company provided that the Company continues to pay or provide to Employee
the compensation and benefits specified under Sections 2 and 3 of this Agreement
through such 30th date) and (v) the date of a determination of Employee’s
Disability in the event of a termination of Employee’s employment pursuant to
Section 4(g) of this Agreement.
5. Termination Payments. (a) General. Except as otherwise set forth in this
Section 5, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 2 of this Agreement shall cease, and the Company shall
have no further obligations to provide

3

--------------------------------------------------------------------------------




compensation or benefits to Employee hereunder except for payment of (i) any
unpaid Base Salary accrued through the Date of Termination; (ii) any unused
vacation accrued through the Date of Termination, and (iii) any unpaid or
unreimbursed obligations and expenses under Section 2(f) of this Agreement
accrued or incurred through the Date of Termination (collectively items (a)(i)
through (a)(iii) above, the “Accrued Benefits”). The payments referred to in
Sections 5(a)(i) and (ii) of this Agreement shall be paid within 30 days
following the Date of Termination. The payments referred to in Section 5(a)(iii)
of this Agreement shall be paid at the times such amounts would otherwise be
paid had Employee’s services hereunder not terminated. Upon termination of
Employee’s employment for any reason, all unvested Pension RSUs, Make Whole
Awards, and Performance-Based Grants shall be cancelled without payment therefor
except as otherwise specifically provided in the applicable award agreement. The
payments and benefits to be provided to Employee under Sections 5(c) and (d) of
this Agreement, if any, shall in all events be subject to the satisfaction of
the conditions of Section 5(e) of this Agreement.
(b) Automatic Expiration of the Term, Voluntary Resignation, or Cause. Except as
specifically set forth in Sections 7(c) and 7(d) below, if Employee’s employment
is terminated pursuant to Section 4(a), 4(c) or 4(f) of this Agreement, the
Company shall have no obligation to Employee other than with respect to the
Accrued Benefits and provision of the Pension RSUs and Make Whole Awards to the
extent then vested. Notwithstanding the foregoing, if the Employee’s employment
is terminated automatically upon expiration of the Term pursuant to Section
4(a), such termination shall not be considered a termination for Cause or a
resignation without Good Reason for purposes of the Pension RSUs equity award
agreement; provided, however, that to the extent the Employee’s employment
continues on an at-will basis or pursuant to the terms of any subsequent
agreement between Employee and the Company thereafter, the terms and conditions
of Section 5(c)(iii) shall continue to apply with respect to the Pension RSUs.
(c) Death, Disability, Without Cause or for Good Reason. In the event of a
termination by reason of Employee’s death or Disability or in the event that,
either prior to a Change of Control or more than two years following a Change of
Control, the Company terminates Employee’s employment hereunder without Cause or
Employee resigns for Good Reason, Employee (or his estate) shall be entitled to:
(i) the Accrued Benefits;
(ii) a cash payment (the “Severance Payment”) equal to one year’s Base Salary,
as in effect on the Date of Termination (payable as set forth in Section 5(e) of
this Agreement), plus any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and, except in the case of a termination by
reason of Employee’s death, medical and dental coverage for Employee and his
covered eligible dependents for a period of 12 months from the Date of
Termination; provided that, in the event of a termination without Cause or for
Good Reason, (x) any monies Employee earns from any other work, whether as an
employee or as an independent contractor, while Employee is receiving any
Severance Payments, shall reduce, on a dollar-for-dollar basis, the amount that
the Company is obligated to pay Employee under this Section 5(c)(ii) and (y) if
Employee secures other employment, any medical or dental benefits provided under
this Section 5(c)(ii) shall cease as of the commencement of such employment; and
(iii) accelerated vesting of any outstanding equity compensation awards to the
extent set forth in the applicable award agreement, which in the case of the
Make Whole Awards shall be full and immediate vesting and in the case of the
Pension RSUs shall be full and immediate vesting of: in the event of termination
by death or disability, full and immediate vesting of 100% of the Pension RSUs
that are unvested as of the Date of Termination; and in the event of any such
termination by the Company without Cause or any such termination by the Employee
for Good Reason, 50 percent of the portion of the Pension RSUs that are unvested
as of the Date of Termination.
(iv) Notwithstanding the foregoing, whenever compensation is payable to Employee
hereunder as a result of a termination due to Disability during or with respect
to a time that such Disability would entitle Employee to severance, disability
income or to salary continuation payments from the Company, as applicable,
according to the terms of any plan now or hereafter provided by the Company or
according to any policy of the Company in effect at the time of such Disability,
the compensation payable to Employee hereunder shall be reduced on a
dollar-for-dollar basis by any such disability income or salary continuation and
shall not be in addition thereto. If disability income is payable directly to
Employee by an insurance company under an insurance policy paid for by the
Company, the compensation payable to Employee hereunder shall by reduced on a
dollar-for-dollar basis by the amounts paid to Employee by said insurance
company and shall not be in addition thereto.
(d) Without Cause or for Good Reason Following a Change of Control. In the event
that, within two years following a Change of Control, the Company terminates
Employee’s employment hereunder without Cause or Employee resigns for Good
Reason, Employee shall be entitled to:
(i) the Accrued Benefits; and

4

--------------------------------------------------------------------------------




(ii) a cash payment (the “CIC Severance Payment”) equal to three times the sum
of (x) the Base Salary, as in effect on the Date of Termination and (y) a target
Annual Bonus of not less than 100% of the Base Salary, in each case, as in
effect on the Date of Termination (payable as set forth in Section 5(e) of this
Agreement), plus any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and continuation of medical and dental coverage
for Employee and his eligible dependents for a period of 36 months from the Date
of Termination.


(e) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 5(c) and 5(d) of this Agreement (other than the Accrued Benefits
and other than in the event of termination by reason of Employee’s death or
Disability) are subject to and conditioned upon (i) Employee having provided,
within 30 days after the Date of Termination (or such greater period as required
by law), a waiver and general release agreement in a form satisfactory to the
Company that has become effective and irrevocable in accordance with its terms
and in no event later than the 60th day after the Date of Termination, and
(ii) Employee’s compliance with Sections 6 and 7 of this Agreement. Employee
shall, upon request by the Company, be required to repay to the Company (net of
any taxes paid by Employee on such payments), and the Company shall have no
further obligation to pay, the Severance Payment or CIC Severance Payment, as
applicable, in the event Employee receives, within four months after the
occurrence of the breach, written notice from the Company that, in the
reasonable judgment of the Board, Employee has materially breached his
obligations under Section 6 or 7 of this Agreement; provided, however, that, in
cases where cure is possible, Employee shall first be provided a 15-day cure
period to cease, and to cure, such conduct. The Severance Payment, if any,
payable hereunder shall be paid in substantially equal installments over the
12-month period, following the Date of Termination, consistent with the
Company’s payroll practices, with the first installment to be paid within 15
days after the condition described in Section 5(e)(i) of this Agreement has been
satisfied and with any installments that would otherwise have been paid prior to
such date accumulated and paid in a lump sum on the first date on which payments
are made in accordance with the terms of this sentence. The CIC Severance
Payment payable hereunder shall be paid in one lump sum within 15 days after the
condition described in Section 5(e)(i) has been satisfied; provided, however,
that, unless the CIC Severance Payment relates to a transaction that satisfies
the requirements of Treas. Reg. § 1.409A-3(i)(5), any portion of the CIC
Severance Payment that constitutes deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
will be paid at the earliest date that is permitted in accordance with the
schedule that is applicable to the Severance Payment.
(f) Forfeiture of Equity Awards. Notwithstanding anything to the contrary herein
and without limiting any rights and remedies available to the Company under the
terms of this Agreement or otherwise available at, or required by, law or in
equity, in the event the Company terminates Employee’s employment for Cause or
if Employee violates the restrictive covenants set forth in Sections 6 and 7 of
this Agreement or engages in fraud or willful misconduct that contributes
materially to any significant financial restatement or material loss to the
Company or any of its affiliates, the Company may, (i) in the case of a
termination for Cause, at any time up to six months after such termination, or
(ii) in the case of a violation of the restrictive covenants or engaging in
fraud or willful misconduct, at any time up to six months after learning of such
conduct, but in no event more than two years after Employee engages in such
conduct, (x) terminate or cancel any equity compensation awards granted to
Employee by the Company (“Equity Awards”) that are unvested or vested and
unexercised, (y) require Employee to forfeit or remit to the Company any amount
payable, or the after-tax net amount paid or received by Employee, in respect of
any Equity Awards the vesting of which was accelerated upon termination of
Employee’s employment for any reason and (z) require Employee to forfeit or
remit to the Company any shares (or the equivalent value in cash) required to be
held by Employee under the Company’s Stock Ownership Guidelines (subject to a
maximum of four times the Base Salary, as in effect on the Date of Termination)
and that were issued to Employee upon vesting, settlement or exercise, as
applicable, of any Equity Awards; provided, however, that, in cases where cure
is possible, Employee shall first be provided a 15-day cure period to cease, and
to cure, such conduct.
(g) Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Employee (“CIC Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this paragraph would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee’s CIC Benefits shall
be reduced to such lesser amount (the “Reduced Amount”) that would result in no
portion of such benefits being subject to the Excise Tax; provided that such
amounts shall not be so reduced if the Company determines, based on the advice
of a nationally recognized accounting firm selected by the Company (the
“Accountants”), that without such reduction Employee would be entitled to
receive and retain, on a net after tax basis (including, without limitation, any
excise taxes payable under Section 4999 of the Code), an amount that is greater
than the amount, on a net after tax basis, that Employee would be entitled to
retain upon receipt of the Reduced Amount. Unless the Company and Employee
otherwise agree in writing, any determination required under this Section 5(g)
shall be made in writing in good faith by the Accountants. In the event of a
reduction of benefits hereunder, benefits shall be reduced by first reducing or
eliminating the portion of the CIC Benefits that are payable in cash and then by
reducing or eliminating the non-cash portion of the CIC Benefits, in each case,
in reverse order beginning with payments or benefits which are to be paid the
furthest in the future; provided, however, that for

5

--------------------------------------------------------------------------------




purposes of the foregoing sequence, any amounts that are payable with respect to
equity-based or equity-related awards (whether payable in cash or in kind) shall
be deemed to be a non-cash portion of the CIC Benefits. For purposes of making
the calculations required by this Section 5(g), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Company and Employee shall
furnish to the Accountants such information and documents as the Accountants may
reasonably require in order to make a determination under this Section 5(g), and
the Company shall bear the cost of all fees the Accountants charge in connection
with any calculations contemplated by this Section 5(g).
6. Non-Solicitation. (a)  During the Term and during the Restricted Period,
Employee hereby agrees not to, directly or indirectly, solicit or hire or assist
any other person or entity in soliciting or hiring any employee of the Company,
or any of its affiliates (the “Company Entities”), to perform services for any
entity (other than a Company Entity) or attempt to induce any such employee to
leave the service of a Company Entity, or solicit, hire or engage on behalf of
himself or any other person, any employee of a Company Entity, or anyone who was
employed by a Company Entity, during the twelve-month period preceding such
hiring or engagement. “Restricted Period” means three years following
termination of Employee’s employment for any reason.
(b) During the Term and during the Restricted Period, Employee hereby agrees not
to, directly or indirectly, solicit, encourage, advise or influence any
individuals, partnerships, corporations, professional associations or other
business organizations that have a business relationship with any Company Entity
during the Term or for three years thereafter (the “Company’s Clients”) or to
discontinue or reduce the extent of the relationship between the Company
Entities and the Company’s Clients or to obtain or seek products or services the
same as or similar to the Company Entities from any other source not affiliated
with the Company Entities. The Company may, in its sole discretion and upon
written request from Employee, grant Employee a written release from Employee’s
obligations contained in this Section 6(b).
7. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement; Cooperation.
(a) Confidentiality. (i)  Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence (except as required by applicable
law after notice to the Company’s General Counsel) any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), including,
without limitation: any information, observations and data concerning the
business or affairs or operation of the Company Entities developed by Employee
during the Term or which any Company Entity or any of their respective members,
directors, officers, managers, partners, employees, agents, advisors, attorneys,
accountants, consultants, investment bankers, investment advisors or financing
sources at any time furnishes or has furnished to Employee in connection with
the business of any of the Company Entities; the Company’s (and any of its
respective affiliates’) investment methodologies or models, investment advisory
contracts, fees and fee schedules or investment performance (“Track Records”);
technical information or reports; brand names, trademarks, formulas; trade
secrets; unwritten knowledge and “know-how”; operating instructions; training
manuals; customer lists; customer buying records and habits; product sales
records and documents, and product development, marketing and sales strategies;
market surveys; marketing plans; profitability analyses; product cost;
long-range plans; information relating to pricing, competitive strategies and
new product development; information relating to any forms of compensation or
other personnel-related information; contracts and supplier lists and any
information relating to financial data, strategic business plans; information
about any other third parties in respect of which any Company Entity has a
business relationship or owes a duty of confidentiality; and all notes,
analyses, compilations, forecasts, studies or other documents prepared by
Employee that contain or reflect any such information and, in each case, which
is not known to the public generally other than as a result of Employee’s breach
of this Agreement. Without limiting the foregoing, Employee acknowledges and
agrees that the Track Records shall not be the work of any one individual
(including Employee) and are the exclusive property of the Company and its
affiliates, as applicable, and agrees that he shall in no event claim the Track
Records as his own following termination of his employment with the Company.
 
(ii) Except as expressly set forth otherwise in this Agreement (including,
without limitation, pursuant to Section 8 of this Agreement), Employee agrees
that, prior to the date on which the Company publicly files this Agreement with
the Securities and Exchange Commission, Employee shall not disclose the terms of
this Agreement except to his immediate family and his financial and legal
advisors, or as may be required by law or ordered by a court. Employee further
agrees that any disclosure to his financial and legal advisors will only be made
after such advisors acknowledge and agree to maintain the confidentiality of
this Agreement and its terms.
(iii) Employee further agrees that he will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.

6

--------------------------------------------------------------------------------




(b) Non-Competition. Employee and the Company agree that Employee will occupy a
high-level and unique position of trust and confidence with the Company Entities
and will have access to their Confidential Information, and that they would
likely suffer significant harm from Employee’s competing with them during the
Term and for some period of time thereafter. Accordingly, Employee agrees that
he will not, during the Term and during the Restricted Period, directly or
indirectly become employed by, engage in business with, serve as an agent or
consultant to, become an employee, partner, member, principal, stockholder or
other owner (other than a holder of less than 1% of the outstanding voting
shares of any publicly held company) of, any Competitive Business, or otherwise
perform services relating to the business of, or otherwise compete with and
within the Restricted Area, any of the Company Entities, or businesses they are
actively considering, at the time of termination of Employee’s employment or
during the one year prior to the date such employment terminates (the
“Business”) for any Competitive Business (whether or not for compensation). For
purposes of this Agreement, “Competitive Business” shall mean any individual,
employeeship, corporation, limited liability company, partnership,
unincorporated organization, trust, joint venture or other entity (i) that
engages in or may engage in acquisition related or mergers and acquisition
activities related to the transportation or third-party logistics industry,
including, without limitation, researching, analyzing and evaluating companies
for possible investment in or acquisition of, for itself or clients, (ii) that
engages in or may engage in transportation or logistics services, including
asset-based, asset-light or non-asset, supply chain services, including, only by
way of illustration, freight brokerage or freight transportation, freight
management, freight forwarding, expediting, internet load boards, last-mile
delivery logistics, contract logistics or intermodal providers, or firms such as
CH Robinson, Expeditors International of Washington, Inc., Echo Global Logistics
Inc., Total Quality Logistics, TransCore, DHL, FedEx Corporation, United Parcel
Service, Inc., J.B. Hunt Transport Services, Inc., Kühne + Nagel International
AG, syncreon, Neovia Logistics, and Hub Group Inc., or (iii) that otherwise
competes with the Company Entities anywhere in which the Company Entities engage
in or intend to engage in the Business or where any of the Company Entities’
customers are located. For the avoidance of doubt, it shall be a violation of
this Section 7(b) for the Employee to provide services to any private equity or
similar firm that invests in a company engaged in any Competitive Business in
the Restricted Area during the Term or the Restricted Period. “Restricted Area”
means Canada, Mexico, France, United Kingdom, Netherlands, Spain, Italy, and any
State of the United States, and any other country in which the Company or any
Company Entity does business or any other country in which any Company client is
located, during the Term or the Restricted Period.


(c) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate investment by the Company, or in
which the Company could otherwise have an interest or expectancy (a “Competitive
Opportunity”), or (ii) otherwise is then exploiting any Competitive Opportunity,
Employee shall promptly bring such Competitive Opportunity to the Company. In
such event, Employee shall not have the right to hold any such Competitive
Opportunity for his (and his agents’, employees’ or affiliates’) own account and
benefit or to recommend, assign or otherwise transfer or deal in such
Competitive Opportunity with persons other than the Company.


(d)    Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for Employee and utilized
by Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term.
(e) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities or any of its officers, directors, members, partners or
employees (collectively, the “Company Parties”), and, during the Term and for a
period of three years following termination of Employee’s employment for any
reason, to cooperate with the Company upon reasonable request, in refuting any
defamatory or disparaging remarks by any third party made in respect of any of
the Company Parties. Employee shall not, directly or indirectly, make (or cause
to be made) any comment or statement, oral or written, including, without
limitation, in the media or to the press or to any individual or entity, that
could reasonably be expected to adversely affect the reputation of any of the
Company Parties or the conduct of its, his or their business. The Company shall
require its directors and executive officers not to defame or disparage Employee
during the Term and for a period of three years following termination of
Employee’s employment for any reason and, during the Term and for a period of
three years following termination of Employee’s employment for any reason, shall
require its directors and executive officers to cooperate with Employee upon
reasonable request, in refuting any defamatory or disparaging remarks by any
third party made in respect of Employee.
(f) Cooperation. During the Term and thereafter (including, without limitation,
following the Date of Termination), Employee shall, upon reasonable notice and
without the necessity of any Company Entity obtaining a subpoena or court order,
provide Employee’s reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against any Company Entity
that relates to events occurring during Employee’s employment with any Company
Entity as to which Employee may have relevant

7

--------------------------------------------------------------------------------




information (including furnishing relevant information and materials to the
relevant Company Entity or its designee and/or providing testimony at
depositions and at trial), provided that the Company shall reimburse Employee
for expenses reasonably incurred in connection with any such cooperation
occurring after the termination of Employee’s employment and provided that any
such cooperation occurring after the Date of Termination shall be scheduled to
the extent reasonably practicable so as not to unreasonably interfere with
Employee’s business or personal affairs.
8. Notification of Subsequent Employer. Employee hereby agrees that, prior to
accepting employment with any other person during any period during which
Employee remains subject to any of the covenants set forth in Section 6, 7(b) or
7(c) of this Agreement, Employee shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company.
9. Injunctive Relief. Employee acknowledges that it is impossible to measure in
money the damages that will accrue to the Company Parties in the event that
Employee breaches any of the restrictive covenants provided in Sections 6 and 7
of this Agreement. In the event that Employee breaches any such restrictive
covenant, the Company Parties shall be entitled to an injunction restraining
Employee from violating such restrictive covenant (without posting any bond). If
any of the Company Parties shall institute any action or proceeding to enforce
any such restrictive covenant, Employee hereby waives the claim or defense that
such Company Party has an adequate remedy at law and agrees not to assert in any
such action or proceeding the claim or defense that there is an adequate remedy
at law. The foregoing shall not prejudice the Company’s right to require
Employee to account for and pay over to the Company, and Employee hereby agrees
to account for and pay over, the compensation, profits, monies, accruals or
other benefits derived or received by Employee as a result of any transaction
constituting a breach of any of the restrictive covenants provided in Sections 6
and 7 of this Agreement or to seek any other relief to which it may be entitled.
 
10. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):
If to the Company:
XPO Logistics, Inc.
Five Greenwich Office Park
Greenwich, CT 06831
Attention: General Counsel
With a copy to:
Jeremy L. Goldstein & Associates, LLC
119 Old Church Road
Greenwich, CT 06830
Attention: Jeremy L. Goldstein, Esq.
If to Employee:


To his principal residence as listed in the records of the Company or to such
other address as any party may designate by notice to the other.


With a copy to:


Clifton Budd & DeMaria
The Empire State Building
350 Fifth Avenue, 61st Floor
New York, New York 10118
Attention: Scott M. Wich, Esq.
(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements (whether written or oral) with respect to
Employee’s employment. The Company does not make and has not made, and Employee
does not rely and has not relied on any statement, omission, representation or
warranty,

8

--------------------------------------------------------------------------------




written or oral, of any kind or nature whatsoever, regarding the Company or the
Equity Compensation, including, without limitation, its or their present,
future, prospective or potential value, worth, prospects, performance,
soundness, profit or loss potential, or any other matter or thing whatsoever
relating to whether Employee should purchase or accept any Equity Compensation
and/or the consideration therefor.
(c) Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 10(l)(iv) and
10(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.
(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.
(e) Clawbacks. Employee hereby acknowledges and agrees that, notwithstanding any
provision of this Agreement to the contrary, Employee will be subject to any
legally mandatory policy relating to the recovery of compensation, solely to the
extent that the Company is required to implement such policy pursuant to
applicable law, whether pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise.
(f) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date hereof: (i) he has the full right, authority
and capacity to enter into this Agreement, (ii) he is ready, willing and able to
perform his obligations hereunder and, to his knowledge, no reason exists that
would prevent him from performing his obligations hereunder, (iii) he is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of his duties and obligations to the Company hereunder during or
after the Term and (iv) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Employee is subject. Employee
acknowledges and agrees that nothing in this Agreement shall (x) entitle
Employee to any compensation or other interest in respect of any activity of
Jacobs Private Equity, LLC, a Delaware limited liability company (“JPE”), or
Bradley S. Jacobs other than with respect to the Company; (y) restrict or
prohibit the Company, Bradley S. Jacobs or any of his affiliates from having
business interests and engaging in business activities in addition to those
relating to the Company; or (z) restrict the investments which the Company,
Bradley S. Jacobs or JPE or any of his or its affiliates may make, regardless of
whether such investment opportunity or investment may be deemed to be a
Competitive Opportunity. Employee acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Employee by this Agreement, and is in full accord as to the necessity of such
restraints for the reasonable and proper protection of the Confidential
Information, business strategies, employee and customer relationships and
goodwill of the Company Entities now existing or to be developed in the future.
Employee expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, industry scope,
time period and geographic area. Employee agrees to comply with each of the
covenants contained in Sections 6 and 7 of this Agreement in accordance with
their terms, and Employee shall not, and hereby agrees to waive and release any
right or claim to, challenge the reasonableness, validity or enforceability of
any of the covenants contained in Section 6 or 7 of this Agreement. Employee
further acknowledges that although Employee’s compliance with the covenants
contained in Sections 6 and 7 of this Agreement may prevent Employee from
earning a livelihood in a business similar to the business of the Company
Entities, Employee’s experience and capabilities are such that Employee has
other opportunities to earn a livelihood and adequate means of support for
Employee and Employee’s dependents. Employee acknowledges that the Company has
advised him that it is in his best interest to consult with an attorney prior to
executing this Agreement.
(g) Survival. Employee’s obligations under Sections 6 and 7 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 5, 6, 7, 8,
9 and 10 of this Agreement shall survive the Term and termination of Employee’s
employment.

9

--------------------------------------------------------------------------------




(h) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 10(h) shall be void.
(i) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 6 or
7 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction against Employee, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
may constitute a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
(j) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(k) Cooperation Regarding Equity Compensation. Employee expressly agrees that he
shall execute such other documents as reasonably requested by the Company to
effect the terms of this Agreement and the issuance of the Equity Compensation
as contemplated hereunder in compliance with applicable law.
(l) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i)  This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of New
York without reference to its principles of conflicts of law.
(ii) Any claim initiated by Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the City, County and State of New York administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
(iii) Any claim initiated by the Company arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall, at the election of the Company be resolved in accordance with
Section 10(l)(ii) or (iv) of this Agreement.
(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the City, County and State of New York; provided,
however, that nothing herein shall preclude the Company from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 10(l) or enforcing any judgment or award obtained by
the Company. Employee waives, to the fullest extent permitted by applicable law,
any objection which he now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 10(l)(iv), and agrees that he shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. Employee agrees that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this
Section 10(l)(iv) shall be conclusive and binding upon Employee and may be
enforced in any other jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY
RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH THEROF, OR EMPLOYEE’S EMPLOYMENT, OR THE
TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY COURT.

10

--------------------------------------------------------------------------------




(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.
(m) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.
(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period. To the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Employee
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payment shall be due to Employee under this
Agreement until Employee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.
(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.
 
(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).
(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.
(n) Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to Employee following termination of Employee’s employment, provided
that the after-tax cost to Employee of such benefits shall not be greater than
the cost applicable to similarly situated executives of the Company who have not
terminated employment.
(o) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.
(p) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
 
[Signature Page Follows]

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
XPO Logistics, inc.
By:
 
/s/ Gordon Devens
 
Name:Gordon Devens
 
Title:Senior Vice President, General Counsel





/s/ Lance Robinson
LANCE ROBINSON







 







12